Citation Nr: 9905211	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-13 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The veteran had active service from August 1958 
to February 1962.


FINDINGS OF FACT

1.  In an unappealed October 1992 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a seizure disorder.  

2.  The evidence associated with the claims file subsequent 
to the October 1992 rating decision does not bear directly 
and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a seizure disorder.  

3.  In an unappealed August 1969 rating decision, the RO 
denied service connection for a nervous disorder.  

4.  In a March 1976 unappealed determination, the RO informed 
the veteran that no new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a nervous condition, and therefore, no 
change in the prior denial was warranted.  

5.  In an unappealed October 1992 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD and determined that no new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for a nervous disorder.  

6.  The evidence associated with the claims file subsequent 
to the October 1992 rating decision does not bear directly 
and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a nervous disorder.  


CONCLUSIONS OF LAW

1.  The October 1992 rating decision which denied service 
connection a seizure disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  The evidence received since the October 1992 rating 
decision regarding a seizure disorder is not new and 
material; thus the requirements to reopen the claim of 
entitlement to service connection for this condition have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

3.  The October 1992 rating decision which denied service 
connection for PTSD and which determined that no new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a nervous disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  

4.  The evidence received since the October 1992 rating 
decision is not new and material; thus the requirements to 
reopen the claim of entitlement to service connection for a 
psychiatric condition, to include PTSD, have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Additionally, where a veteran served 
continuously for a period of ninety days or more and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

Because this case involves an attempt to reopen previously 
denied claims, the laws and regulations pertaining to 
finality and reopening of claims are pertinent.  Where, as in 
this case, a notice of disagreement is not filed within one 
year of the date of mailing of the notification of the RO's 
denial of the veteran's claim, the denial is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  The 
provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim may be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996). 

In order to reopen a claim, the evidence submitted must be 
both new and material.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  "New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  In Evans, supra, the United States Court of 
Veterans Appeals (Court) summarized the proper analysis in 
determining whether evidence is new and material.  The VA 
must first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issues at hand.  Id.

The veteran has asserted that his disabilities are related to 
incidents of physical and mental abuse which occurred in 
service.  He indicated that he was repeatedly singled out for 
rough treatment by superiors because he was physically small 
and marginally educated.  He reportedly has been in trouble 
with the law throughout his adult life and is currently in 
prison after having been convicted of sexual assault of a 
minor.  The veteran has stated that his emotional, cognitive 
and psychological problems predate service, that he should 
not have been allowed to enter service, and that these 
problems were exacerbated by service.  

I.  Seizure Disorder

The original claim for service connection for a seizure 
disorder was denied by the RO in an October 1992 rating 
decision.  That decision was based on findings that no 
seizures were noted in service or for many years after 
service, and thus, no such disorder was incurred in or 
aggravated by service.  The veteran was notified of that 
decision and of his appellate rights, but did not seek 
appellate review.  

The RO's October 1992 decision was the last disposition in 
which the claim was finally disallowed on any basis, and 
thus, constitutes a final decision.  See Evans, 9 Vet. 
App. at 285.  The relevant evidence at the time of the 
October 1992 RO decision consisted of service medical 
records, as well as post-service VA and private records.  
There is no reference to seizure activity until many years 
after service.  The veteran was hospitalized in March 1991 
after being found intoxicated and reportedly assaulted. 
Laboratory testing did indicate a Dilantin level in his 
blood.  A summary of hospitalization dated in February 1992 
contains a clinical indication of seizures, noted by history.  
At that time, the veteran reported seizures dating from 1976.  
A written statement dated in March 1992 from V.A. 
Giannattasio, M.D., who has treated and observed the veteran 
in conjunction with court-related matters, indicated that the 
veteran had been treated by that doctor for the past year for 
anxiety attacks and unusual behavior associated with 
seizures.  Dr. Giannattasio opined that the veteran's 
problems were not service connected but rather seemed to be 
related to his inability to get along with people due to 
personality disorder, complicated by excessive alcohol 
intake.  None of the other post-service records suggest that 
the veteran has suffered from a seizure disorder at any 
earlier time, and a record of VA inpatient hospitalization 
dated in 1976 fails to include a relevant diagnosis or 
finding.  

Since the RO's October 1992 decision; there has been no new 
evidence that bears directly on the crucial issue in this 
case of whether his seizure disorder is related to service.  
The veteran submitted medical records, some of which predate 
and some of which post date the RO decision, showing 
complaints and findings relating to seizures.  However, none 
of the records provides information relating seizures to 
service or suggesting that seizures began in or shortly after 
service.  

A December 1990 court-ordered evaluation performed by Dr. 
Giannattasio revealed ongoing findings relevant to 
alcoholism, organic brain syndrome with seizure disorder, 
substance abuse, and schizoid personality.  Dr. Giannattasio 
suggested that the veteran may have been having a psychomotor 
seizure when he committed the acts that formed the basis of 
the most recent sexual assault charge.  Another court-
appointed psychiatrist, George B. Palermo, M.D., opined in a 
May 1992 report that the veteran had organic personality 
syndrome "superimposed to" a convulsive disorder.  Dr. 
Palermo noted that the veteran reported that the seizures 
began in 1976.  Neither report contains an opinion as to 
whether the seizures were related to service.  Social 
Security records show that the veteran was found to be 
disabled as of July 1978.   

Records from Racine Correctional Facility and the State of 
Wisconsin Department of Corrections dating from 1993 to 1997 
show that the veteran was still taking Dilantin.  Medical 
literature submitted by the veteran has been considered, but 
fails to indicate a link between his seizures and service.  
In an April 1997 VA mental examination, the veteran related 
that he was found disabled by Social Security in 1978 
secondary to seizures.  

The Board has determined that this evidence is not sufficient 
to justify reopening the veteran's claim.  The Board finds 
that while the evidence is new, it is not material as it is 
clearly not probative of whether the veteran currently has a 
seizure disorder that is related to service.  There is simply 
no suggestion of a current disability that is etiologically 
related to service which ended thirteen years before the 
earliest alleged seizure.  Moreover, there are no 
contemporaneous reports of seizure, even by history, until 
1991, almost 30 years after service.  Accordingly, the Board 
finds that the evidence added to the record since 1992 does 
not bear directly and substantially upon the specific matter 
under consideration and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the Board concludes that new and 
material evidence has not been submitted since the RO's 
October 1992 decision, and the claim for service connection 
for a seizure disorder remains denied. 



II.  Psychiatric Disorder

In an unappealed August 1969 rating decision, the RO denied 
service connection for a nervous disorder.  In a March 1976 
unappealed determination, the RO informed the veteran that no 
new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
nervous condition, and therefore, no change in the prior 
denial was warranted.  In an October 1992 rating decision, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD and determined that no new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for a nervous disorder.

As noted above, the October 1992 rating decision with respect 
to the issue of service connection for a psychiatric disorder 
is final.  See Evans, 9 Vet. App. at 285.  As was the case in 
the seizure claim, the relevant evidence at the time of the 
October 1992 decision consisted of service, VA and private 
records.  Service medical records show that the veteran 
underwent a mental hygiene evaluation in January 1962 and was 
found to have a preexisting emotional instability reaction, 
chronic, moderate, manifested by impulsive behavior and poor 
judgment.  Separation physical examination was negative for 
relevant findings or diagnoses.  Approximately seven years 
after separation from service, the veteran was hospitalized 
at a State facility for six months with a finding of paranoid 
schizophrenia.  Records detailing this 1969 hospitalization 
indicate that the veteran was admitted after being 
adjudicated so mentally ill as to not be competent to stand 
trial for burglary.  Diagnoses made pursuant to a 1976 
hospitalization included depression, schizophrenia by history 
only and sociopathic personality.  The RO reviewed the above 
evidence and concluded that the veteran did not have a 
psychiatric disorder that was incurred in or aggravated by 
service.  

Since the final decision in 1992, the veteran submitted 
considerable medical evidence showing essentially ongoing 
findings made in conjunction with court-ordered psychiatric 
evaluations, detoxification treatment and prison-related 
counseling.  A December 1990 court-ordered evaluation 
performed by Dr. Giannattasio revealed ongoing findings 
relevant to alcoholism, organic brain syndrome with seizure 
disorder, substance abuse, alcohol and schizoid personality. 
There is a diagnosis of organic personality syndrome 
"superimposed to" a convulsive disorder, based on a court 
ordered psychiatric evaluation conducted in May 1992.  Also, 
based upon a corrections facility clinical psychologist's 
evaluation in December 1993, there is a diagnosis of 
alcoholism, malingering, rule out thought disorder, rule out 
personality disorder and antisocial personality disorder.  

Records from Racine Correctional Facility and the State of 
Wisconsin Department of Corrections dating from 1993 to 1997 
show that the veteran was being seen for mental health-
related concerns.  In an April 1997 VA mental examination, 
the veteran related that he was found disabled by Social 
Security in 1978 secondary to seizures.  He spoke of his 
lifelong trouble getting along with others and related much 
of his difficulties to his unfortunate upbringing.  He noted 
that he had been raised in a group home after his mother was 
unable to care for her children.  The examiner opined that 
the veteran did not meet the criteria for PTSD, major 
depression or bipolar disorder, and that his description 
failed to meet the criteria for an anxiety disorder as well.  
The examiner did note the veteran's odd personality with 
features of antisocial and schizoid personality disorder.  

The veteran's service personnel file was obtained and 
reviewed by VA.  The veteran reportedly lost 72 days between 
October 1959 and January 1960 due to confinement.  

The Board finds evidence to be new and generally not 
cumulative.  None of the evidence suggests a link between any 
event or incidence of service and a current psychiatric 
illness; thus the evidence is not directly probative of the 
crucial issue in this claim and is not material.  Medical 
literature submitted by the veteran has been considered, but 
fails to indicate a link between a psychiatric disorder and 
service.  While service personnel records are consistent with 
the veteran's assertion that he spent time in the stockade 
while in service, such records do not reflect that a chronic 
psychiatric disorder to include PTSD is related to service.  
In fact, the record contains no diagnosis of PTSD related to 
service.

The new evidence is not probative of whether any current 
mental disorder is related to service either directly or by 
aggravation.  The evidence does not suggest the likelihood of 
such a relationship.  It does not even make reference to 
service.  Rather, it suggests, consistent with the earlier 
denials, that the veteran's problems are related to one or 
several personality disorders.  As has been noted in earlier 
rating decisions, service connection may not be granted for 
personality disorder or for mental deficiency.  38 C.F.R. 
§ 4.9 (1998).  Regarding the veteran's assertion that his 
problems are in part due to mental deficiency, it is further 
noted that his mental functioning has been assessed as 
average to high average.  

The Board has determined that the recent evidence is not 
sufficient to justify reopening the veteran's claim. While 
the evidence is new, it is not material as it is not 
probative of the crucial issue in this case.  There exists no 
significant evidence that any event in service is related to 
a current mental disorder.  Accordingly, the Board finds that 
new and material evidence has not been submitted since the 
RO's October 1992 decision, and the claim for a psychiatric 
disorder to include PTSD remains denied. 

III. Additional Evidence

As noted above, the Board is satisfied that all appropriate 
steps have been taken to obtain evidence relevant to this 
claim.  The Board is aware of no circumstances in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would serve as new and material evidence to reopen the 
veteran's claims.  Cf. McKnight v. Gober, 131 F. 3d 1483 
(Fed. Cir. 1997).  Further, the Board views its foregoing 
discussion as sufficient to inform the veteran of the 
evidence necessary to reopen his claims for service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).


ORDER

As no new and material evidence has been submitted to reopen 
claims for service connection for a seizure disorder and a 
psychiatric disorder, including PTSD, these appeals are 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

